Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The present application is being examined under the claims filed on 07/14/2020.

Drawings

The Drawings filed on 17/14/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. WO-2017199635. Hereinafter reference as Nakamura.
In reference to claim (1) 

“an image diagnosis support system comprising a processor that includes hardware, wherein the processor is configured to: receive an input of an image, (Nakamura discloses in ¶ [0014] “an endoscope system as an image analysis system and a video processor as an image analyzer", ¶ [0095] “an image data is acquired in a chronological order”);
specify a specular reflection region and a non-specular reflection region in a region of interest in the image” (Nakamura discloses in ¶ [0096] “a region in which a focus is blurred, and the like even in a region other than a region where halation occur”), and 
determine whether the region of interest is an inadequate region that is inadequate for diagnosis on the basis of an image processing result for at least one of the specular reflection region and the non-specular reflection region. (Nakamura discloses in ¶ [0096] “taking an image calculate a number of pixels constitute a halation region”, a halation region is interpreted as a non-specular reflection region and the non-halation region as a specular region. The number of pixels in the halation determine the ineligibility of the image for diagnosis). 


“wherein the processor is configured to determine whether the region of interest is an inadequate region with a blur on the basis of the image processing result for the non-specular reflection region” (Nakamura discloses ¶ [0096] the ineligible regions amount a feature value amount of a blur and blur is associated with a halation region).

In reference to claim (13) 

“an image diagnosis support method comprising: receiving an input of an image; and determining whether a region of interest is an inadequate region that is inadequate for diagnosis on the basis of an image processing result for at least one of a specular reflection region and a non-specular reflection region in the region of interest in the image” (Nakamura discloses in ¶ [0096] “a region in which a focus is blurred, and the like even in a region other than a region where halation occur”), ¶ [0096] “taking an image calculate a number of pixels constitute a halation region”, a halation region is a non-specular reflection region and the non-halation region is the specular region. The number of pixels constitute to determine the ineligibility of the image for diagnosis).
In reference to claim (14)  

“a non-transitory computer readable medium encoded with a program executable by a compute, the program comprising: receiving an input of an image; and determining whether a region of interest is an inadequate region that is inadequate for diagnosis on the basis of an image processing result for at least one of a specular reflection region and a non-specular reflection region in the region of interest in the image” (Nakamura 
¶ [0096] “a region in which a focus is blurred, and the like even in a region other than a region where halation occur”, ¶ [0096] “taking an image calculate a number of pixels constitute a halation region”, a halation region is a non-specular reflection region and the non-halation region is the specular region. The number of pixels constitute to determine the ineligibility of the image for diagnosis).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. WO-2017199635) in view of Hayami et al. WO-2017203701.  Herein reference as Hayami.
In reference to claim (3) The image diagnosis support system according to claim 2, 
Nakamura does not teach 
“wherein the processor is configured to: calculate a blur amount of the non-specular reflection region, and determine whether the region of interest is an inadequate region with a blur on the basis of the calculated blur amount” 
However, Hayami teaches
“wherein the processor is configured to: calculate a blur amount of the non-specular reflection region, and determine whether the region of interest is an inadequate region with a blur on the basis of the calculated blur amount” Hayami discloses ¶ [Paragraphs [0002], [ 0030] and [0032] calculating the blur amount of non-specular the degree of blur is used to determine the intelligibility feature value to determine a diagnosis or not. Diagnosis based on the lesion area information relates to a region of interest, ¶ [0012] processing for diagnosis on the basis of ……lesion area suspected to be a tumor region).
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filling date of the present application to modify Nakamura to include calculating a blur amount in the halation region as thought by Hayami, in order to arrive at the claimed invention discussed above.  Such a modification would have been the result of combining prior art elements according to known methods to yield predictable results. The motivation . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Hayami in view of Mishima et al. PGPUB No. US 20160165126. Herein reference as Mishima
In reference to claim (4) The image diagnosis support system according to claim 3, 

Nakamura and Hayami does not teach
“wherein the processor is configured to calculate the blur amount using the image before applying a Gaussian filter and the image after applying the Gaussian filter”.
However, Mishima teaches
“wherein the processor is configured to calculate the blur amount using the image before applying a Gaussian filter and the image after applying the Gaussian filter”.
 (¶ [Paragraphs [0002], [ 0030] and [0032] Hayami discloses calculating the blur amount of non-specular the degree of blur, but fails to disclose to applying a gaussian filter however, Mishima discloses in ¶ [0038] “In Equation (1), G(b(x, y, v 1))*IAIF represents that a Gaussian filter, which is used to perform smoothing using the weight (standard deviation) corresponding to the first blur circle radius b(x, y, v 1 ) , is applied to the all-in-focus image (IAIF). Moreover, in Equation (1 ), IIVb(x, y, v 1)112 represents a term for evaluating the smoothness of the first blur circle radius between neighboring pixels”). 
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filling date of the present application to modify Nakamura and Hayami’s to include applying a gaussian filter as thought by Mishima, to calculate a blur amount to arrive at the . 

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Cheol et al. (KR 20160092670). Herein reference as Cheol.
In reference to claim (5) The image diagnosis support system according to claim 1, 

Nakamura does not teach

“wherein the processor is configured to determine whether the region of interest is an inadequate region with a shake on the basis of the image processing result for the specular reflection region”
However, Cheol teaches
“wherein the processor is configured to determine whether the region of interest is an inadequate region with a shake on the basis of the image processing result for the specular reflection region” (Nakamura doesn’t expressly disclose determining whether a region of interest is inadequate region with a shake, however, Cheol [Fig.2 description] discloses “it can be seen that the cornea reflection light is circularly generated in the case of FIG. The fact that the cornea reflection light is generated in a circle means that the user's eye area image received through the camera is in good focus. As can be seen from the drawing (a), it can be confirmed that the eye region image of the user is clearly shown without shaking”. 


In reference to claim (6) the image diagnosis support system according to claim 5, 

The proposed combination of Nakamura and Cheol further teaches
“wherein the processor is configured to: calculate circularity of the specular reflection region of the specular reflection region, and determine whether the region of interest is an inadequate region with a shake on the basis of the calculated circularity” (Nakamura doesn’t expressly disclose determining whether a region of interest is inadequate region with a shake on the basis of the calculated circularity, however, Cheol [Fig. 2 description] discloses “it can be seen that the cornea reflection light is circularly generated in the case of FIG. The fact that the cornea reflection light is generated in a circle means that the user's eye area image received through the camera is in good focus. As can be seen from the drawing (a), it can be confirmed that the eye region image of the user is clearly shown without shaking”. The reasons for combining the references are the same as those discussed above in conjunction with claim 5).

8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Perrin et al. PG PUB NO. 20190156477.
In reference to claim (8) the image diagnostic support system according to claim 1,

Nakamura does not teach
“wherein the processor is configured to classify the region of interest based on a feature of the region”

However, Perrin discloses

“wherein the processor is configured to classify the region of interest based on a feature of the region” (Nakamura does not expressly disclose to classify the region of interest based on a feature of the region. However, Perrin discloses ¶ [0034] “Regions of interest (RO Is) can be defined around identified, possible, and/or likely lesions to mark lesion(s) in the image(s). Lesions in the ROis can then be segmented by the system (e.g., along a long axis, etc.) and scored (e.g., to determine a likelihood of lesion verification, malignancy/severity, size, etc.”). 
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filling date of the present application to modify Nakamura to include classifying the region of interest based on the feature on the region as thought by Perrin, in order to determine classifications of region of interest on basis of features to arrive at the claimed invention discussed above.  Such a modification would have been the result of combining prior art elements according to known methods to yield predictable results. The motivation would have been to inform the patient or a physician to the severity of the lesion.
In reference to claim (9) The image diagnosis support system according to claim 8, 

“wherein the processor is configured to: classify the region of interest based on the feature of the region in a case where determination has been made that the region of interest is not an inadequate region, and output a classification result of the region of interest” (Nakamura discloses in [0096] “each of the plurality of images sorted in step S11 is an unqualified image unsuitable for extracting a color component value For example, when the number of pixels whose luminance value is equal to or more than a predetermined value is present in the image data of one frame by a predetermined number or more, the image of the frame is determined to be an image of an ineligible image because the halation area is wide” , Perrin discloses ¶ [0034] “Regions of interest (RO Is) can be defined around identified, possible, and/or likely lesions to mark lesion(s) in the image(s). Lesions in the ROis can then be segmented by the system (e.g., along a long axis, etc.) and scored (e.g., to determine a likelihood of lesion verification, malignancy/severity, size, etc.”)). The reasons for combination are the same to claim 8 discussed above.
In reference to claim (10) The image diagnosis support system according to claim 8, 

wherein the processor is configured to output a classification result of the region of interest in a case where determination has been made that the region of interest is not a diagnostically inadequate region (Nakamura discloses in [0096] “each of the plurality of images sorted in step S11 is an unqualified image unsuitable for extracting a color component value For example, when the number of pixels whose luminance value is equal to or more than a predetermined value is present in the image data of one frame by a predetermined number or more, the image of the frame is determined to be an image of an ineligible image because the halation area is wide”) , Perrin discloses ¶ [0034] “Regions of 
In reference to claim (11) The image diagnosis support system according to claim 8, 
The proposed combination of Nakamura and Perrin further discloses
wherein the region of interest is a lesion candidate region in the image, and wherein the processor is configured to classify malignancy of the lesion candidate region. (Nakamura does not expressly disclose to classify malignancy of the lesion. However, Perrin discloses ¶ [0034] “Regions of interest (RO Is) can be defined around identified, possible, and/or likely lesions to mark lesion(s) in the image(s). Lesions in the ROis can then be segmented by the system (e.g., along a long axis, etc.) and scored (e.g., to determine a likelihood of lesion verification, malignancy/severity, size, etc.”). The reasons for combining the references are the same as those discussed above in conjunction with claim 8).

In reference to claim (12) The image diagnosis support system according to claim 8, 
The proposed combination of Nakamura and Perrin further teaches

“wherein the processor is configured to execute a classification process by using a convolutional neural network”. Nakamura doesn’t expressly teach using a convolutional neural network to execute a classification process, however, Perrin discloses “Deep learning machines using convolutional neural networks (CNNs) can be used for image analysis. Stages of CNN analysis can be used for facial recognition in natural images, identification of .
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 recites the following:
In reference to claim (7) the image diagnosis support system according to claim 1,


 wherein the processor is configured to determine that the region of interest is an inadequate region with a shake in a case OLM-70047US31 where a first direction specified based on an edge detected by image processing on the specular reflection region matches a second direction specified based on an edge detected by image processing on the non-specular reflection region” 
Nakamura et al. (WO-2017199635) teaches image analysis system that determines the ineligibility of the image for diagnosis by calculating the number of pixels of the image. Cheol (KR 20160092670) discloses “it can be seen that the cornea reflection light is circularly generated in the case of FIG. The fact that the cornea reflection light is generated in a circle means that the user's eye area image received through the camera is in good focus. As can be seen from the drawing (a), it can be confirmed that the eye region image of the user is clearly shown without shaking”. However, Cheol fails to teach or suggest that the  As such, even in combination with Nakamura, Cheol does not teach or suggest determining, the region of interest is an inadequate region with a shake in a case OLM-70047US31 where a first direction specified based on an edge detected by image processing on the specular reflection region matches a second direction specified based on an edge detected by image processing on the non-specular reflection region” within the context of the remaining features of base claim 1. The remaining cited art of record fails to cure this deficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALEM MEHARI DAGNEW whose telephone number is (571)272-0880. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/TESFALEM M DAGNEW/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663